IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                     DIVISION ONE

                                                                                     _3       o> No. 70319-6-1/2



homicide while under the influence . . . , RCW 46.61.520(1 )(a)." (Emphasis added.)

The parties stipulated that Casady had a prior conviction under RCW 46.61.520(1 )(a).

       Next, Casady contends he had a right to be present at side bars that occurred

during his trial. Casady does not explain why this claim can be raised for the first time

on appeal. RAP 2.5(a). Nor does he indicate whether the side bars involved legal or

factual matters. See In re Pers. Restraint of Lord. 123 Wash. 2d 296, 306, 868 P.2d 835,

870 P.2d 964 (1994) (defendant does not have a constitutional right to be present

during in-chambers or bench conferences between the court and counsel on legal

matters, at least where those matters "do not require a resolution of disputed facts");

State v. Miller,    Wn. App.     , 316P.3d 1143, 1150(2014). He thus fails to

demonstrate any basis for review or relief.

       Finally Casady's claims of ineffective assistance of counsel are either too

conclusory to merit discussion, RAP 10.10(c) (appellate court will not consider
additional grounds for review that do not adequately inform the court of the nature of the
alleged errors), or involve matters outside the record.

               Affirmed.

                            FOR THE COURT:

                                                              All